DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             FRED BROWN,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D15-3766

                             [ July 13, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No. 13-
008115CF10A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.